Citation Nr: 9912512	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  94-11 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

Entitlement to an increased evaluation for arthritis of the 
right shoulder, currently rated as 10 percent disabling.

Entitlement to an increased evaluation for arthritis of the 
left shoulder, currently rated as 10 percent disabling.

Entitlement to an increased evaluation for arthritis of the 
lumbosacral spine, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1944.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1993 RO rating decision that denied increased 
evaluations for arthritis of the right shoulder (rated 
10 percent), arthritis of the left shoulder (rated 
10 percent), and arthritis of the lumbosacral spine (rated 
10 percent).


REMAND

A review of the report of the veteran's VA medical 
examination in May 1997 shows that he had abduction and 
forward flexion of the left shoulder to 50-60 degrees, and 60 
degrees, respectively; and that the abduction and forward 
flexion of the right shoulder was to about 80-90 degrees.  
These ranges of abduction and forward flexion of the 
shoulders indicate significant limitation of motion when 
considered with the standard ranges of abduction and forward 
flexion of a shoulder of zero to 180 degrees noted in 
38 C.F.R. § 4.71, Plate I (1998).  The examiner who conducted 
the examination indicated that the left shoulder showed some 
decreased range of motion and that the right shoulder was 
within normal limits with regard to range of motion.  It 
appears that the examiner may have been using standards other 
than those found in the VA regulations when measuring ranges 
of motion of the right and left shoulders.  Additionally, the 
range of motion of the low back was not reported and the 
veteran was found to have significant limitation of motion of 
the lumbar segment of the spine at the time of his VA medical 
examination in June 1995.  Under the circumstances, it is the 
duty of VA to provide the veteran with a thorough and 
contemporaneous examination in order to determine the current 
severity of the arthritis of his shoulders and lumbosacral 
spine.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA compensation examination in order to 
determine the severity of the arthritis 
of the right shoulder, left shoulder, and 
lumbosacral spine, including any 
functional impairment caused by pain or 
weakness.  All indicated studies should 
be performed and all clinical findings, 
including ranges of motion, reported in 
detail.  The standard range of abduction 
and forward flexion for a shoulder of 
zero to 180 degrees found in 38 C.F.R. 
§ 4.71, Plate I, should be used in the 
evaluation of the shoulder disorders, and 
the examiner should note the range of 
motion of the lumbar spine considered 
standard when reporting the specific 
ranges of motions of the lumbar segment 
of the spine.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness in these joints.  The examiner 
should be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when these joints are 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the joint exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder should be made available to 
the physician and reviewed prior to the 
examination.

2.  After the above development, the RO 
should review the claims for increased 
evaluations for arthritis of the right 
shoulder, left shoulder, and lumbosacral 
spine.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









